Citation Nr: 1113081	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  05-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence had been received to reopen the claim of service connection for cysts.  

2.  Whether new and material evidence had been received to reopen the claim of service connection for bilateral hearing loss and, if so, whether service connection may be granted.  

3.  Whether new and material evidence had been received to reopen the claim of service connection for tinnitus and, if so, whether service connection may be granted.  

4.  Entitlement to service connection for malaria.

5.  Entitlement to service connection for sleep apnea. 

6.  Entitlement to service connection for a closed head injury. 

7.  Entitlement to service connection for hypertension to include as secondary to posttraumatic stress disorder (PTSD). 

8.  Entitlement to a higher initial rating for PTSD, rated as 50 percent prior to June 22, 2009, and 100 percent since that date.  

9.  Entitlement to a higher initial rating in excess of 20 percent for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004, June 2006, April 2008, and February 2009 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

By way of the August 2004 rating decision the Veteran was granted service connection for PTSD with an initial 10 percent disability rating effective June 6, 2003, which was raised to an initial rating of 50 percent by a rating decision in September 2005.  During the course of the appeal an August 2009 rating decision granted the Veteran a 100 percent rating effective June 22, 2009.  Inasmuch as a rating higher than 50 percent for the service-connected PTSD is available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
  
The June 2006 rating decision denied service connection for malaria and hypertension, and also denied the Veteran's petition to reopen a previously-denied claim for service connection for cysts.  

The April 2008 rating decision denied service connection for a closed head injury and also denied the Veteran's petition to reopen previously-denied claims for service connection for bilateral hearing loss and tinnitus.  

Regardless of whether the RO may have reopened a previously-denied claim, the Board must address the question of whether new and material evidence has been received to reopen such a claim before adjudicating the underlying claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).   In other words, the Board is required to first address whether new and material evidence has been presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The February 2009 rating decision granted the Veteran service connection for diabetes mellitus with a 20 percent disability rating, effective January 8, 2009.  The February 2009 rating decision also denied service connection for sleep apnea. 

The Veteran and his wife testified before the undersigned Acting Veterans Law Judge in August 2010.  At the hearing the representative stated the Veteran should receive a total disability rating for individual unemployability (TDIU) effective May 2007.  Entitlement to a TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a head injury is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 2004 decision denied the Veteran's claim for service connection for cysts, bilateral hearing loss and tinnitus.  The Veteran did not file a timely appeal. 

2.  The additional evidence received since the January 2004 RO rating decision regarding cysts is cumulative and redundant of evidence previously of record, does not relate previously unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection.  

3.  The additional evidence received since the January 2004 RO rating decision regarding bilateral hearing loss and tinnitus is neither cumulative nor redundant of evidence previously of record, does relate previously unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claims of service connection for those disorders.

4.  The Veteran has a current diagnosis of bilateral hearing loss that is due to military service.  

5.  The Veteran has a current diagnosis of tinnitus that is related to the Veteran's military service.  

6.  Malaria was not manifested to a compensable degree within one year of discharge from service and is not etiologically related to service. 

7.  The Veteran does not have a current diagnosis of sleep apnea that is related to his military service. 

8.  Hypertension was not manifested to a compensable degree within one year of discharge from service and is not etiologically related to service or to a service-connected disability to include PTSD. 

9.  Prior to June 22, 2009, the Veteran's PTSD was not manifested by occupational and social impairment with deficiencies in most areas.  

10.  The Veteran's diabetes mellitus is manifested by insulin and restricted diet but not by regulation of activities.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to reopen the claim of service connection for cysts.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been submitted to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  

3. Extending the benefit of any doubt to the Veteran, disability manifested by hearing loss is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).  

4.  New and material evidence has been submitted to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).  

5.  Extending the benefit of the doubt to the Veteran, disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

6.   Malaria is not due to or aggravated by active service, nor may such incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(b) (2010).  

7.  Sleep apnea is not due to or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

8.  Hypertension is not due to or aggravated by service or by a service-connected disability, nor may service connection be presumed.  38 U.S.C.A. §§1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.398(a), 3.310(a) (2010).  

9.  The criteria for an initial rating in excess of 50 percent for PTSD were not met prior to June 22, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §, 4.7, 4.130 including Diagnostic Code 9411 (2010).  

10.  The criteria for the assignment of an initial rating higher than 20 percent for diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran by correspondences in March 2007 and September 2008.  These letters detailed the elements of a service connection claim, a higher rating claim, described the evidence and information necessary to substantiate the claims, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  The March 2007 letter notified the Veteran of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in September 2004 and May 2008 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in August 2004, February 2005, September 2005, and June 2009.  The Board finds that these examinations are sufficient since the duty to assist usually includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examination and treatment.  Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The VA examinations in September 2005 and June 2009 were for the Veteran's service-connected PTSD and the other VA examination in June 2009 was for the Veteran's diabetes mellitus.  The Board finds that these examinations are adequate because the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Finally, the Veteran testified before the undersigned Acting Veterans Law Judge in August 2010.

No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.

II. Petitions to Reopen

Legal Principles

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  When a determination of the agency of original jurisdiction is affirmed by the Board of Veterans' Appeals, such determination is subsumed by the final appellate decision.  38 C.F.R. § 20.1104.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

In determining if new and material evidence has been received, the evidence is generally presumed to be credible.  See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).  

Cysts

The RO denied service connection for cysts in January 2004.  The RO denied service connection for cysts because the Veteran was only treated once during service and there was no evidence of a diagnosis of a chronic condition during active duty nor were there any opinions regarding nexus.  In addition, the RO conceded exposure to herbicides but denied service connection for cysts because this diagnosed condition did not fall under the category of those listed as presumptive diseases related to Agent Orange exposure.  The list of conditions presumed to be related to Agent Orange exposure is codified at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, and is based on an analysis of scientific evidence.  The presumption of service connection only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e).  The Veteran's diagnosis of cysts is not a presumptive disease.  It was noted that the Agent Orange Act of 1991 directed the Secretary of the Department of Veterans Affairs to seek to enter into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in the Republic of Vietnam and each disease suspected to be associated with such exposure.  The Secretary determined, based on sound medical and scientific evidence, that a positive association (i.e., where the credible evidence for the association was equal to or outweighed the credible evidence against the association) existed between exposure to an herbicide agent and the disorders listed in the statute.  See 64 Fed. Reg. 59232, 592233 (Nov. 2, 1999).  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).   Therefore, the Veteran was denied service connection for cysts. 

The Veteran then filed a petition to reopen his claim for service connection for cysts in September 2004; the RO denied reopening the Veteran's claim in June 2006 because there was no evidence of records that showed findings or diagnosis of cysts related to his active service.  

The evidence received since the January 2004 RO rating decision includes additional private treatment records, VA treatment records, and the Veteran's testimony.  However, none of the evidence submitted since the January 2004 RO rating decision discussed the Veteran's cysts; specifically, it did not discuss any nexus relating his cysts to service or evidence that his cysts did not resolve after service. 

The Board finds that the new evidence is essentially redundant of that which is already on file, and as such, it provides nothing new or material to the question of service connection.  To be new and material it would have to support the unsubstantiated fact necessary to grant service connection.  Here that would be evidence of a nexus opinion relating the Veteran's cysts to service.  The evidence received since the January 2004 RO rating decision is not new and material since no new nexus evidence of direct service connection has been submitted.  

The Board also finds that the Veteran's testimony is not new and material evidence.  To a large extent, it is repetitive of statements he made prior to the last final decision; redundant evidence is neither new nor material.  

The Board acknowledges that under the recent case Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), evidence is new and material if it addresses any of the elements that were previously lacking even if not adequate to show entitlement to the benefit claimed.  In this case the additional evidence presented by the Veteran addresses none of the reasons the claim was previously denied.

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for cysts has not been received, and the rating decision of January 2004 remains final.  

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen these finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  

Bilateral Hearing Loss and Tinnitus

The RO denied service connection for bilateral hearing loss and tinnitus in January 2004.  The RO denied service connection for bilateral hearing loss and tinnitus because though the Veteran had a private audiological evaluation in July 2003 there was no evidence of a nexus relationship between the Veteran's bilateral hearing loss and tinnitus and service.  

The Veteran then filed a petition to reopen his claims for service connection for bilateral hearing loss and tinnitus in June 2006.  The April 2008 rating decision denied reopening the Veteran's claim because there was no evidence of records that showed findings or diagnosis of bilateral hearing loss and tinnitus related to his active service.  

The evidence received since the January 2004 RO rating decision includes additional private treatment records, VA treatment records, a statement from his spouse, and the Veteran's testimony.  Specifically, the new evidence includes evidence of chronicity of bilateral hearing loss and tinnitus since the Veteran's military service.   

The Board finds that the Veteran's testimony and his spouse's statements are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show a chronicity of bilateral hearing loss and tinnitus.  Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claims.  New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it may not convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the January 2004 RO rating decision is new and material, and thus the claims for service connection for bilateral hearing loss and tinnitus are reopened and are subject to further action as discussed herein below.  

II.  Entitlement to Service connection

General Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral hearing loss and tinnitus

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of doubt service connection for both bilateral hearing loss and tinnitus is warranted.  A careful review of the Veteran's service treatment records did not reveal diagnoses of bilateral hearing loss or tinnitus during service.  However, the Veteran testified that his bilateral hearing loss and tinnitus were related to a Jeep accident where he was knocked unconscious and had whiplash.  

In July 2003 the Veteran had a private audiological evaluation; he stated that he began having hearing difficulty 15 years prior and tinnitus for approximately 30 years.  The Veteran was diagnosed with borderline normal, mild sloping to moderate sensorineural hearing loss bilaterally.  Throughout the Veteran's VA treatment records it is noted that the Veteran had a diagnosis of bilateral hearing loss.  The Board notes that for the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, there is no evidence to the contrary that the Veteran has a current diagnosis of bilateral hearing loss for VA standards and tinnitus.  In this situation, the issue is the nexus relationship between the Veteran's bilateral hearing loss and tinnitus to service.  The Board finds that there are no medical opinions on record; the only opinions on record are the Veteran's and his wife's testimony and statements.  The Veteran's wife stated that his hearing loss began right after service and she met him within five months of his service; the Board notes that this testimony is competent and credible in terms of continuity of symptomatology.  In addition, the Veteran testified that he did not have any loud noise exposure outside of service, he worked as a truck driver until 1998 and in the office until 2007.  The Board points out that the Veteran is competent to describe his exposure to loud sounds, and he is also competent to testify as to his experience of hearing loss and tinnitus in service and after service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, the Board finds that in this case, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Throughout the course of his communications with VA, the Veteran has consistently maintained that his hearing loss and tinnitus began in service; the Board finds that his consistency credible.  

The Board notes that the Veteran had normal hearing at the time of his separation; however, the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

After careful review of the record, and in giving considerable weight to the Veteran's and his wife's credible statements and the findings shown on private and VA treatment records, and giving the benefit of any doubt to the Veteran, the Board finds the evidence for and against the claim to be at least in approximate balance.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  Consequently, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.

Malaria and Sleep Apnea

By way of the June 2006 rating decision the RO denied service connection for malaria and in the February 2009 rating decision the RO denied service connection for sleep apnea.  The Board finds that after a careful review of the Veteran's claims file the preponderance of the evidence is against a grant of service connection for malaria and for sleep apnea.  The Veteran's service treatment records are silent for any diagnosis or treatment of either malaria or sleep apnea during service.  In addition, both the Veteran's January 1970 Report of Medical History and his January 1970 Report of Medical Examination are silent for any diagnosis or treatment of either malaria or sleep apnea. 

Service connection may be granted for malaria as a tropical disease if it becomes manifest to a compensable degree within one year of discharge from service if the claimant served in a tropical area.  38 C.F.R. §§ 3.307, 3.309(b).  In this case the Veteran served in the Republic of Vietnam, but there is no indication of malaria in service or of malaria to any degree within one year of discharge from service, so presumptive service connection for a tropical disease is not warranted.
 
A careful review of the Veteran's VA treatment records and private treatment records did not reveal diagnoses of malaria or sleep apnea.  In order for service connection to be granted, the evidence must establish, among other things that the claimant currently has the disability for which service connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, however, a review of the Veteran's VA treatment records, private medical records, and service treatment records, does not reveal any diagnosis of either malaria or sleep apnea.  

It is acknowledged that in some circumstances, lay evidence can establish a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case none of the criteria set forth in Jandreau have been met, and therefore the lay evidence of record does not establish current disability.  

Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Existence of current disability must be shown by competent medical evidence.  Degmetich, 104 F.3d 1328.  "Current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).   Here, there is no competent medical evidence of a current disability.
 
In sum, the Board finds that the Veteran's claims file is void of any diagnosis of malaria or sleep apnea.  Without evidence of a diagnosis service connection must be denied.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49, 54.

Hypertension

Service treatment records show no indication of hypertension during service.

Service connection may be granted on a presumptive basis for hypertension that becomes manifest to a compensable degree within one year of discharge from service even if there is no evidence of hypertension during service.  38 C.F.R. §§ 3.307, 3.309(a).  In this case there is no indication of hypertension to any degree within one year of discharge from service, so presumptive service connection is not warranted.

Further, there is no medical evidence in this case showing a direct relationship between current hypertension and active service.
 
The Veteran asserts his hypertension is due to or aggravated by his service-connected PTSD.  Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

By way of the June 2006 RO rating decision service connection for hypertension secondary to PTSD was denied.  The Veteran testified that his hypertension is related to his service-connected PTSD; however, the Board finds that the preponderance of the evidence is against the Veteran's claim. 

The Veteran's claims file includes two opinions; however, neither opinion is in favor of the Veteran's claim.  

The first opinion of record is by a February 2005 VA examiner, a nurse practitioner.  It was noted that the Veteran's hypertension was diagnosed in 1975.  The VA examiner stated that it would be speculative for her to opine if the Veteran's hypertension was caused from his PTSD based on one of the factors that the Veteran's hypertension was uncontrolled because of financial constraints and he was off medication for 3 weeks. 

In September 2005 the Veteran's claims file was sent for another VA opinion, by a VA psychiatrist who had previously examined the Veteran in August 2004.  The examiner stated that in his experience PTSD cannot cause hypertension, and there was not enough evidence to show that this Veteran's PTSD was aggravating his hypertension.  

There are no other medical opinions of record.  Accordingly, the uncontroverted opinion of two examiners is that the Veteran's PTSD does not aggravate his hypertension.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).
  
The Veteran testified that he believes his hypertension is related to his PTSD. However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In sum, the Board finds that service connection for hypertension cannot be granted on either a direct or a secondary basis.   

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.  

III.  Evaluation of Service-Connected Disabilities

General Legal Principles

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

An increase cannot be assigned prior to being clinically established.  38 C.F.R. § 3.400.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Schedular Initial Evaluation of PTSD

The Veteran was granted service connection and an initial 10 percent disability rating by the August 2004 rating decision, effective June 6, 2003.  The September 2005 rating decision then granted the Veteran a 50 percent disability rating effective June 6, 2003.  An August 2009 rating decision then granted the Veteran a 100 percent disability rating effective June 22, 2009.  The RO was granted his 50 percent and 100 percent disability ratings pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (reflecting service connection for PTSD).  

According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a).

The regulations establish a general rating formula for mental disorders.  38 C.F.R. 
§ 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  The Veteran's PTSD is currently rated 50 percent prior to June 22, 2009 and 100 percent since then under 38 C.F.R. § 4.130, Diagnostic Code 9411.

To warrant a 50 percent rating under that code, the evidence must show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

To warrant a 70 percent rating, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings employed in that determination.

The medical evidence shows a number of GAF scores have been assigned during the pendency of this claim.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered but is not determinative of the percentage rating to be assigned. VAOPGCPREC 10-95.  A GAF score, however, is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A careful review of the Veteran's claims file reveals that during the course of the appeal, the Veteran has been assigned GAF scores of 43, 45, 50, and 63. GAF scores between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence does not support an evaluation higher than 50 percent prior to June 22, 2009.  The evidence of record shows that the Veteran's symptoms are manifested by occupational and social impairment with reduced reliability and productivity and not by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

The Veteran's claims file includes his VA treatment records, his private treatment records, VA examination in August 2004 and June 2009, VA psychosocial report in June 2009, and private psychosocial examinations in August 2003, July 2008, and November 2008.  The Veteran's VA examination and psychosocial examinations, with the exception of the June 2009 VA examination, describe similar symptoms.  It was noted that he worked by himself and had minimal interaction with others.  The Veteran always denied flashbacks but stated that he did have triggers that brought in intrusive thoughts; examples of triggers were loud noises, the smell of frying fish, and the smell of rice.  He also had waves of nightmares but there was no set pattern.  He felt emotionally numb and had no close friends; he also avoided talking about his trauma and therefore, did not receive medical treatment.  He was hypervigiliant and had difficulty concentrating but he did not have hallucinations or delusions.  The August 2004 VA examiner stated that the Veteran's PTSD was mild to moderate and treatment would help.  The private examiner specifically stated in November 2008 that the Veteran's symptoms remained the same over the past few years. 

After a careful review of the Veteran's claims file, including the above reported examinations, the Board finds that throughout the rating period on appeal, the Veteran's symptoms are manifested by no more than impairment of memory, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms represent no more than occupational and social impairment with reduced reliability and productivity, which are contemplated by the 50 percent evaluation currently assigned prior to June 22, 2009.

At no point prior to June 22, 2009, does the evidence reflect that the Veteran suffered from any of the following symptoms that meet the criteria for a higher rating: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and an inability to establish and maintain effective relationships.  To the contrary, the evidence reveals that the Veteran was able to independently perform activities of daily living.  In addition, reports of his August 2004 VA examination and other private examinations noted that the Veteran denied suicidal and homicidal ideation.  

Simply put, the 50 percent rating assigned for PTSD prior to June 22, 2009, accurately reflects the severity of the disability.  The Veteran's psychiatric symptoms do not demonstrate a disability picture that more nearly approximates the next-higher, 70 percent, evaluation.  In sum, while meeting some criteria indicated under the 70 percent rating, the Veteran's disability picture nevertheless is found to be more closely approximated by the 50 percent evaluation throughout the rating period on appeal.  Indeed, the hallmarks of his disability appear to involve sleep disturbance, flashbacks, and disturbances in motivation and mood, all accounted for by the 50 percent rating.  

The Board notes that the June 2009 VA examination and testimony show that the Veteran's PTSD symptoms are manifested by total social and occupational impairment; however, the Veteran has already been granted a 100 percent disability rating since June 22, 2009, the maximum schedular rating.  

In sum, the Board finds that prior to June 22, 2009 the Veteran's PTSD was manifested by symptoms of impairment of memory, disturbance of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms represent no more than occupational and social impairment with reduced reliability and productivity.  Therefore, prior to June 22, 2009, the criteria for an initial rating in excess of 50 percent for PTSD were not met.

Schedular Initial Evaluation of Diabetes Mellitus

The February 2009 RO rating decision granted service connection and assigned an initial 20 percent rating for diabetes mellitus, effective on January 8, 2009.  The Veteran's diabetes is evaluated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The rating criteria for Diagnostic Code 7913 are as follows.  

A rating of 10 percent may be assigned for diabetes mellitus is manageable by restricted diet only.  A rating of 20 percent may be assigned for diabetes mellitus when insulin and a restricted diet or when an oral hypoglycemic agent and a restricted diet are required. A rating of 40 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A rating of 60 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice-a-month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.   A rating of 100 percent may be assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Per the rating criteria of Diagnostic Code 7913, compensable complications of diabetes mellitus are rated separately unless they are part of the criteria used to support a 100 percent evaluation, while noncompensable complications are considered part of the diabetic process.  See 38 C.F.R. § 4.120, DC 7913, Note (1).  

After a careful review of the Veteran's claims file the Board finds that preponderance of the evidence is against an initial rating in excess of 20 percent.  In order to meet the criteria for a 40 percent disability rating, the diabetes mellitus must require the use of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  There is no evidence that insulin is required at this time; nor is he shown to require a regulation of activities due to the service-connected diabetes mellitus.  

At the Veteran's June 2009 VA examination it was noted that the Veteran was on Metformin HCL and a restricted or special diet; however, it was also noted that the Veteran was not restricted in his ability to perform strenuous activities.  It was noted that there it had moderate effects on sports; mild effects on chores, shipping, exercise, recreation, and traveling; and no effects on feedings, bathing, dressing, toileting, grooming, and driving.  It was also stated that the Veteran stopped working two to five years prior because of his heart bypass and his bilateral hernia repair.  In addition, the Veteran testified that he did not attend the VA diabetes clinic.

Therefore, the Board finds that there is no evidence that the Veteran has regulation of activities as defined by the rating schedule criteria for higher evaluation.  In addition, the Board notes that Metformin is not insulin, but an oral hypoglycemic agent.  Therefore, the service-connected diabetes mellitus does not warrant an initial rating in excess of 20 percent.  

In sum, the Board finds that the Veteran's diabetes mellitus is not manifested by a regulation of activities.  Therefore, an initial rating in excess of 20 percent is not warranted. 

Extraschedular Consideration and TDIU

The Board has considered whether this claim should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the manifestations of the service-connected PTSD and diabetes mellitus low back disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Once a veteran submits evidence of a disability, makes a claim for the highest rating possible, and submits evidence of unemployability, an informal claim for Total Disability for Individual Unemployability (TDIU) is raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 38 C.F.R. § 3.155.  

The Veteran has been assigned a 100 percent evaluation for PTSD effective from June 22, 2009.  If a veteran already has a 100% schedular disability, TDIU is not available.  Green v. West, 11 Vet. App. 472 (1998); Vettese v. Brown, 7 Vet App. 31, 34-35 (1994); Holland v. Brown, 6 Vet. App. 443 (1994).  However, even though no additional disability may be paid when a disability rating of 100 percent is already in effect, a separate award of a TDIU based on a single service-connected disability may form the basis for a claim for Special Monthly Compensation.  Bradley v. Peake, 22 Vet. App. 280 (2008), resulting in revocation of VAOPGCPREC 6-99 which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.

In this case, while the records on file indicate the Veteran is unemployed, there is no indication that such unemployment is caused by the service-connected PTSD and diabetes mellitus.  The Veteran testified at his hearing that he worked as a truck driver until 1998, at which time he quit driving because he had driven 30 miles without remembering.  However, thereafter he continued to work in the office until his heart attack in 2007.  At the Veteran's diabetes mellitus examination in June 2009 it was noted the Veteran stopped working because of his heart bypass and his bilateral hernia repair.  In sum, the Board does not find the evidence of record shows a claim for entitlement to a TDIU. 


ORDER

As new and material evidence has not been presented to reopen the claim for service connection for cysts, the appeal to this extent is denied.  

As new and material evidence to reopen the claim of service connection for bilateral hearing loss has been received, that matter is reopened, and the appeal to this extent is allowed.

Service connection for bilateral hearing loss is granted.

As new and material evidence to reopen the claim of service connection for tinnitus has been received, that matter is reopened, and the appeal to this extent is allowed.

Service connection for tinnitus is granted.

Service connection for malaria is denied. 

Service connection for sleep apnea is denied. 

Service connection for hypertension is denied. 

An initial rating in excess of 50 percent for the service-connected PTSD prior to June 22, 2009is denied.

An initial rating in excess of 20 percent for diabetes mellitus is denied. 


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue of service connection for a closed head injury.  In a July 2009 private Neuropsychological Evaluation it was noted that the Veteran was injured in a Jeep accident in April 1969 and was unconscious.  Five days after the Veteran's accident he returned to active duty but had difficulty bending over and ongoing headaches.  The private neuropsychologist diagnosed the Veteran with an Axis I diagnosis of cognitive disorder not otherwise specified (post-concussional disorder), severe major depressive disorder, and PTSD; an Axis III diagnosis of traumatic brain injury; and ICD9- Diagnosis of postconcussional syndrome.  He related all of the diagnoses to the Veteran's military service.  

The Veteran has not been afforded a VA examination; therefore, the Board finds that the Veteran should be afforded a VA examination to determine the nature and likely etiology of a closed head injury.  The VA examiner should review the Veteran's claims file, including all opinion of record, and should state if the Veteran has a current closed head injury diagnosis and if so, is it at least likely as not related to the Veteran's military service. 

The Veteran is hereby advised that failure to report to scheduled examination may result in denial of a claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the Veteran and death of an immediate family member.  
 
Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of a closed head injury.  The entire claims file must be made available to the examiner for review.  

The examiner should discuss the Veteran's documented medical history, private opinions, and any assertions regarding whether the Veteran has residuals of a closed head injury incurred in service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should identify if the Veteran has any current residuals of a closed head injury,  and if so should provide a medical opinion as to whether it is at least as likely as not (at least 50 percent probable) that such residuals are due to head trauma during service.

A full and complete rationale for all opinions expressed is requested.

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and her representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.   

By this remand the Board intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


